This is an appeal from a judgment of conviction for violating the prohibition law by having whisky in her possession. (Appellant is a woman, though named Rufus.)
The undisputed evidence shows that the offense complained of was committed in the presence of the arresting officers, therefore it is immaterial as to what writ or process they (the officers) were acting under when they went to the home of the defendant. The evidence discloses that one of the officers saw her in a closet of her room in the act of pouring whisky, from a full container, into a slop jar. This fact, as stated, was without dispute. The officers arrested her and she stated to them that the whisky did not belong to her and that she knew nothing about it, and poured it into the slop jar at the approach of the officers, in order to destroy it. The court properly decined to direct a verdict in her favor as requested in writing. The case presented a question of fact for the determination of the jury. No exceptions of merit appears.
The judgment of conviction from which this appeal was taken is affirmed.
Affirmed.